Mr. Chief Justice Carter delivered the opinion of the court: Emma A. Treat, the appellee, recovered a judgment against appellant on account of a personal injury received by her on October 23, 1893, while attempting to board one of appellant’s trains at its VanBuren street station, in Chicago, for the World’s Fair, at Jackson Park. The Appellate Court has affirmed that judgment. Appellant had erected a viaduct over its tracks at this station, with stairways, one for ingress and the other for egress of passengers. After purchasing tickets, passengers passed through turn-stiles,. where they deposited their tickets, to a platform erected by the company, and from which they entered the cars through open doorways in the sides of these cars. There were eight of these doorways in each side of the car, and their thresholds were level with the platform. The negligence charged in the first two counts of the declaration was, in substance, that the defendant, in constructing the platform, negligently left an open space of great width, to-wit, of the width of ten inches, between the platform and the train when standing at the platform, and that the plaintiff, while using due care, fell through this open space and was injured. The third count alleged that in order to attract custom the defendant advertised extensively throughout the country its facilities for transporting persons from the city of Chicago to the World’s Fair grounds, and thereby caused a large crowd of people to assemble upon this platform and from thence to enter the defendant’s cars, and that it was the duty of defendant to provide a sufficient number of its agents, employees or police to control and direct the movements of such crowd and to protect the plaintiff and to furnish her an opportunity to safely enter the defendant’s cars, but that the defendant failed in such duty, and that while the plaintiff was upon such platform for the purpose of entering one of the defendant’s cars, and when about to enter such car, the defendant, not having there a sufficient number of employees or police, negligently permitted such crowd to rush, surge, move and push towards said cars and the plaintiff, and that she was thereby thrown, pushed and crowded upon and against said platform and the car of the defendant, and was thereby injured. The fourth count combines the substance of the other three, and alleges that the plaintiff was crowded and pushed against the car and into the open space before mentioned, between the car and the platform. The evidence tended to prove that there were from five hundred to eight hundred people upon the platform when the train came up; that the train would carry six hundred and forty; and the testimony of the plaintiff and her two sisters, who were with her, was, that when they were about to enter one of the cars the crowd surged and pushed against them, pushing two of them into the car but pushing the plaintiff against the car and into the open space between the car and the platform, and that she fell into such open space to her arm-pits and received the injury complained of. The plaintiff received an injury to her spine, and suffered, and at the time of the trial (more than three years after the accident) was still suffering in an increase^ degree, from nervous prostration. The extent of her injuries was not controverted on the trial, and the evidence showed them to be permanent. The first contention of appellant is that the trial court erred in refusing to instruct the jury to find the defendant not guilty. We have carefully examined the evidence and find that this error is not well assigned. True, the testimony offered by appellant tended with great force to prove that when the train was at the platform the space between the platform and the entrance side of the cars did not exceed five inches, and that this space was about equally divided by an iron bar or rod running the full length of the car between it and the platform, and that it was impossible for plaintiff to fall into this open space as she testified, and that it would have been unsafe for appellant’s trains to run closer to the platform. Three witnesses, however, as before stated, testified that she did so fall between the platform and the car, and that the space was much wider than the width shown by appellant’s evidence to be necessary for the safe running of its trains. Viewed as a question of law, there was also sufficient evidence to sustain the third and fourth counts. We cannot invade the province of the trial and Appellate Courts and set aside the verdict on the ground that it is against the weight of the evidence. The relation of carrier and passenger existed between appellant and appellee. She had procured her ticket, passed through the turn-stiles provided by appellant, had there delivered her ticket to appellant and had entered upon the platform constructed by appellant exclusively for passengers, and was about to enter appellant’s car when she was injured. Appellant was therefore bound to exercise a high degree of care to avoid injuring the appellee, its passenger. (4 Elliott on Railroads, secs. 1579, 1589.) The declaration alleged, and the fact has been finally established as alleged, that the injury was caused by the negligence of the company while appellee was using due care for her own safety. Unless errors of law in the rulings of the trial court contributed to the verdict we cannot interfere. It is contended that the third and fourth counts are not sufficient, in law, upon which to base a judgment against appellant. We cannot agree to this view. The sufficiency of these counts was not tested on demurrer, and even if they were defective in stating a cause of action, their defects were cured by the verdict. A case similar in many respects will be found in Taylor v. Pennsylvania Co. 50 Fed. Rep. 756. We do not think it was error, as contended by appellant, for the court to permit expert witnesses—medical experts—to testify that the plaintiff might have received the injuries which they found, on examination, she suffered from, by the fall which she described. While the questions to them might have been more aptly framed, the substance of the answers was that the injurious effects upon her body which they found, were consistent with the alleged injury received by the fall as a cause, and which were described. It is further alleged that the court erred in permitting appellee to prove in rebuttal, by Genevieve Kingsbury, that she had met with an accident at the same place when attempting to enter upon appellant’s train on October 9, 1893, before the happening of the accident to appellee. Appellant had, in its defense, undertaken to show that it had carried a very large number of passengers to the fair from this depot without accident, and had inquired of different witnesses whether or not any accidents had occurred or come to their notice, and this testimony was therefore proper in rebuttal. The court permitted nothing more to be proved than that the witness met with an' accident there. Nor can we reverse the judgment because the court permitted counsel for the plaintiff to make the offer, in the presence of the jury, to prove by the witness Kingsbury that she fell into the open space between the car and the platform. The offer was refused and the jury instructed to disregard it. Some imperfections in the instructions are pointed out, but we find no substantial error in them. Taken as a series they state the law correctly. In lieu of some refused as offered by the defendant, others were given covering the same ground. Out of thirty asked by the defendant fifteen were given, covering every proper phase of the defense. The judgment must be affirmed. Judgment affirmed.